DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a continuation application of U.S. Patent Application No. 16/672,359, filed on November 1, 2019, now U.S. Patent No. 11,070,400, which is a continuation of PCT Application No.10 PCT/CN2017/083083, filed on May 4, 2017 and named after "METHOD FOR DETERMINING TRANSMISSION PARAMETERS OF UPLINK SIGNAL, TERMINAL AND NETWORK DEVICE."

Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated June 11, 2021. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on June 11, 2021, October 13, 2021, April 8, 2022, and July 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
6.	Claims 1-20 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “A method for determining a transmission parameter of an uplink signal, 5comprising: 
configuring, by a network device, a first SRS resource set for a terminal; 
sending, by the network device, first indication information to the terminal, the first indication information being used to instruct the terminal to transmit an aperiodic SRS; 
10receiving, by the network device, the aperiodic SRS from the terminal on an SRS resource in a target SRS resource set, wherein the target SRS resource set is determined based on the first indication information and the first SRS resource set; and 
sending, by the network device, second indication information to the terminal, 15the second indication information being used to indicate a target SRS resource in the target SRS resource set and the target SRS resource being used to determine a transmission parameter for the terminal to transmit an uplink signal.”
It is a method-steps claim that comprises some steps, e.g., configurating, sending, etc.  The term “a transmission parameter” as indicated in italics in the second sending step seems to refer back to the term “a transmission parameter” in the claim preamble. If this is true, it is suggested amending the term to “the transmission parameter.”
Similar objection applies to the usage of the ending term “an uplink signal,” as it seems to refer back to the same term in the claim preamble.
Regards to the acronym usage, the examiner suggests to include its meaning at its first appearance, such as amending “SRS” as indicated in italics in the configuring step to “Sounding Reference Signal (SRS).”
Same objection apples to the usage of SRS in claim 11 line 6 and claim 20 line 3.
Claims 2-10 and 12-19 are objected to since they all depend from claim 1 or 11.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claim 10 rejected under 35 U.S.C. 112(b).
Regarding claim 10, it recites, “The method of claim 8, wherein the configuration information is indicated by 25high-layer signaling or Media Access Control (MAC) signaling.”
Claim 8 recites, “8. The method of claim 1, wherein the transmission parameter is a precoding matrix, the method further comprises: 
sending, by the network device, first Precoding Matrix Indicator (PMI) information to the terminal, the first PMI information and an antenna port amount of the target SRS resource indicating the precoding matrix of the uplink signal through a 15mapping relationship among an antenna port amount, PMI information and a precoding matrix.”
Claim 1 recites, “1. A method for determining a transmission parameter of an uplink signal, 5comprising: 
configuring, by a network device, a first SRS resource set for a terminal; 
sending, by the network device, first indication information to the terminal, the first indication information being used to instruct the terminal to transmit an aperiodic SRS; 
10receiving, by the network device, the aperiodic SRS from the terminal on an SRS resource in a target SRS resource set, wherein the target SRS resource set is determined based on the first indication information and the first SRS resource set; and 
sending, by the network device, second indication information to the terminal, 15the second indication information being used to indicate a target SRS resource in the target SRS resource set and the target SRS resource being used to determine a transmission parameter for the terminal to transmit an uplink signal.”
Based on the information presented above, the examiner rejects the usage of the term “the configuration information” as indicated in italics in the wherein clause in claim 10, since there is a lack of antecedent basis for the usage of this term.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
10.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,070,400. 
Claim 1 recites, “A method for determining a transmission parameter of an uplink signal, 5comprising: 
configuring, by a network device, a first SRS resource set for a terminal; 
sending, by the network device, first indication information to the terminal, the first indication information being used to instruct the terminal to transmit an aperiodic SRS; 
10receiving, by the network device, the aperiodic SRS from the terminal on an SRS resource in a target SRS resource set, wherein the target SRS resource set is determined based on the first indication information and the first SRS resource set; and 
sending, by the network device, second indication information to the terminal, 15the second indication information being used to indicate a target SRS resource in the target SRS resource set and the target SRS resource being used to determine a transmission parameter for the terminal to transmit an uplink signal.”
Claims 1 and 8 of U.S. Patent No. 11,070,400 recites, “1. A method for determining a transmission parameter of an uplink signal, comprising: 
determining, by a terminal, a first Sounding Reference Signal (SRS) resource set; 
receiving, by the terminal, first indication information sent by a network device, the first indication information being used to indicate the terminal to transmit an aperiodic SRS; 
determining, by the terminal, a target SRS resource set according to the first indication information and the first SRS resource set; sending, by the terminal, the aperiodic SRS to the network device on an SRS resource in the target SRS resource set; 
receiving, by the terminal, second indication information sent by the network device, the second indication information being used to indicate a target SRS resource in the target SRS resource set; and determining, by the terminal, a transmission parameter used to transmit an uplink signal according to the target SRS resource.
8. The method of claim 1, wherein determining, by the terminal, the first SRS resource set comprises: receiving, by the terminal, configuration information sent by the network device, the configuration information being used for configuring the first SRS resource set for the terminal.”
Based on the information presented above, claim 1 of the instant application is a method-step claim that has the same preamble, i.e., “A method for determining a transmission parameter of an uplink signal,” as of claim 1 of U.S. Patent No. 11,070,400. Both claims have the same scope and similar limitations regards to the communications between a network device and a terminal, though claim 1 of the instant application is focused/performed by a network device and claim 1 of the patent is focused/performed by a terminal. Here are the mappings of method-steps of claim 1: 
For the 1st step, i.e., “configuring, by a network device, a first SRS resource set for a terminal,” claim 8 of the patent teaches this limitation based on the limitation of “wherein determining, by the terminal, the first SRS resource set comprises: receiving, by the terminal, configuration information sent by the network device, the configuration information being used for configuring the first SRS resource set for the terminal.”
For the 2nd step, i.e., “sending, by the network device, first indication information to the terminal, the first indication information being used to instruct the terminal to transmit an aperiodic SRS,” claim 1 of the patent teaches this limitation based on the limitation of “receiving, by the terminal, first indication information sent by a network device, the first indication information being used to indicate the terminal to transmit an aperiodic SRS.”
For the 3rd step, i.e., “receiving, by the network device, the aperiodic SRS from the terminal on an SRS resource in a target SRS resource set, wherein the target SRS resource set is determined based on the first indication information and the first SRS resource set,” claim 1 of the patent teaches this limitation based on the limitation of “determining, by the terminal, a target SRS resource set according to the first indication information and the first SRS resource set; sending, by the terminal, the aperiodic SRS to the network device on an SRS resource in the target SRS resource set.”
For the 4th step, i.e., “sending, by the network device, second indication information to the terminal, 15the second indication information being used to indicate a target SRS resource in the target SRS resource set and the target SRS resource being used to determine a transmission parameter for the terminal to transmit an uplink signal,” claim 1 of the patent teaches this limitation based on the limitation of “receiving, by the terminal, second indication information sent by the network device, the second indication information being used to indicate a target SRS resource in the target SRS resource set; and determining, by the terminal, a transmission parameter used to transmit an uplink signal according to the target SRS resource.”
As the limitation mappings presented above, claim 1 includes similar elements as of the limitations in claims 1 and 8 of U.S. Patent No. 11,070,400, though claim 1 of the instant application is focused/performed by a network device and claims 1 and 8 of the patent is focused/performed by a terminal. Consequently, claim 1 of the instant application is obvious based on the limitation of claims 1 and 8 of U.S. Patent No. 11,070,400.
Same rationale applies to claims 2, 3, 6-9, 11-13, and 15-20 as follows:
11.	Claim 2 and 3 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 11,070,400, individually. 
12.	Claim 6-9 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 11,070,400, individually. 
13.	Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 18 of U.S. Patent No. 11,070,400. 
14.	Claim 12 and 13 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 11,070,400, individually. 
15.	Claim 15-19 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 11,070,400, individually. 
16.	Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,070,400 (Examiner’s Note: claim 20 includes similar limitations as in claim 1, though claim 1 is written in the method-steps form and claim 20 is written in the computer-readable medium form to perform these method-steps). 

Allowable Subject Matter
17.	Claims 1-20 would be allowable if rewritten or amended to overcome the claim objection under 37 CFR 1.75(c), and the rejection(s) under 35 U.S.C. 112(b) and the nonstatutory obviousness-type double patenting presented above.
The following is the reason for examiner’s statement of allowance.
The closest prior art on record, Park et al. (US 2015/0018030) and Marinier et al. (US 2020/0145079) are generally directed to various aspects of implementing the terminal to transmit a sounding reference signal (SRS) in a wireless communication system, wherein the method comprises selecting at least one SRS power control process of a first SRS power control process and a second SRS power control process on the basis of a terminal location area, determining the transmission power of the SRS by using at least one SRS power control process, and transmitting at least one SRS to at least one base station of a first base station and a second base station participating in base cooperation communication, using the determined SRS transmission power; the beamforming and uplink control and data transmission techniques that enable a UE to maintain at least one beam process for operation with multiple beams, wherein the beam process is established as part of a random access procedure in which resources are provisioned in random access response messages, and the techniques also handle beam process failures, use beam processes for mobility, and select beams using open-loop and closed-loop selection procedures.
However, in consideration of the claim limitations submitted June 11, 2021, the information disclosure statement filed June 11, 2021, October 13, 2021, April 8, 2022, and July 29, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“10receiving, by the network device, the aperiodic SRS from the terminal on an SRS resource in a target SRS resource set, wherein the target SRS resource set is determined based on the first indication information and the first SRS resource set;” and “sending, by the network device, second indication information to the terminal, 15the second indication information being used to indicate a target SRS resource in the target SRS resource set and the target SRS resource being used to determine a transmission parameter for the terminal to transmit an uplink signal,” as specified in claim 1.
Similar limitations are included in claims 11 and 20.
Dependent claims 2-10 and 12-19 are also allowable for incorporating the features recited in the independent claim.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Marinier et al. (US 2020/0145079) is cited to show the beamforming and uplink control and data transmission techniques that enable a UE to maintain at least one beam process for operation with multiple beams, wherein the beam process is established as part of a random access procedure in which resources are provisioned in random access response messages, and the techniques also handle beam process failures, use beam processes for mobility, and select beams using open-loop and closed-loop selection procedures;
Park et al. (US 2015/0018030) is cited to show the method for enabling a terminal to transmit a sounding reference signal (SRS) in a wireless communication system, wherein the method comprises selecting at least one SRS power control process of a first SRS power control process and a second SRS power control process on the basis of a terminal location area, determining the transmission power of the SRS by using at least one SRS power control process, and transmitting at least one SRS to at least one base station of a first base station and a second base station participating in base cooperation communication, using the determined SRS transmission power;
Siomina et al. (US 2014/0073356) is cited to show network sharing that allows different core network operators to connect to a shared radio access network, wherein the radio access sharing architectures include Gateway Core Network (GWCN) and Multi-Operator Core Network (MOCN);
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
Xiong et al. (US 10,666,334) is cited to show an apparatus of an e-NodeB (eNB) capable to establish a communication connection with a user equipment (UE) in a communication network, the eNB comprising processing circuitry to transmit a downlink (DL) beamforming training reference signal (BF-TRS) to a user equipment (UE) using transmit beamforming weights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473